Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0002508
                                                         22-OCT-2015
                                                         09:45 AM




                             SCWC-13-0002508

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                            STATE OF HAWAIʻI,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                            ERNEST O. PRESAS,
                     Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0002508; CR. NO. 12-1-1627)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Ernest O. Presas’s

 Application for Writ of Certiorari, filed on September 8, 2015,

 is hereby rejected.

           DATED: Honolulu, Hawaiʻi, October 22, 2015.

 Hayley Y.C. Cheng                  /s/ Mark E. Recktenwald
 for petitioner
                                    /s/ Paula A. Nakayama
 Keith M. Kaneshiro and
                                    /s/ Sabrina S. McKenna
 Brandon H. Ito
 for respondent                     /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson